NO. 07-09-0311-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL D



DECEMBER 14, 2009

______________________________



CLIFFORD FAIRFAX,



Appellant

v.



PHYLLIS LARUE, NURSE PRACTITIONER, TEXAS

DEPT. OF CRIMINAL JUSTICE - PAROLE DIVISION,

W.P. (BILL) BATEN INTERMEDIATE SANCTION FACILITY,



Appellees		_________________________________



FROM THE 223
RD
 DISTRICT COURT OF GRAY COUNTY;



NO. 34,669; HONORABLE LEE WATERS, JUDGE

_______________________________



MEMORANDUM OPINION

     _________________________________



Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

Clifford Fairfax (appellant) filed a 
pro se
 notice of appeal seeking to contest the trial court’s order dismissing his mandamus proceeding.  We dismiss the appeal.  

The clerk’s record was filed with this court on September 24, 2009, and a supplemental clerk’s record was filed on October 13, 2009.  There is no reporter’s record to file.  Thus, appellant’s brief fell due on November 12, 2009.  On October 21, 2009, he moved for extension of time to file his brief.  We granted the motion and informed appellant that his brief was due November 30, 2009.  So too was he notified in writing that no further extensions would be granted and that the failure to file his brief would result in the dismissal of his appeal for want of prosecution.  No brief has been received from him, and the November 30
th
 deadline has lapsed.  And, instead of filing the requisite brief, he moved for another extension of the deadline.  The extension was purportedly needed so that the trial court could rule on a recently filed motion to reinstate his suit, a motion that we calculate to be untimely.  

Appellant having failed to file his appellate brief as directed by this court and having failed to proffer any other acceptable reason for further extending the briefing deadline, we deny his motion and dismiss the appeal for want of prosecution.  
Tex. R. App. P. 
38.8(a)(1); 42.3(b).

Per Curiam